PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/870,344
Filing Date: 12 Jan 2018
Appellant(s): Bossard et al.



__________________
Jacqueline F. Mahoney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-30, 44, 46, 49-53, 57-59 and 61-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (WO 2008/019036) in view of Rosendahl (WO 2006/063055) as evidenced by Bossard et al. (US 2006/0036080).
The claims are drawn to a method for making a polymer conjugate composition. 
Huang et al. teach making a polymer conjugate composition comprising subjecting a composition comprising a plurality of butyrylcholinesterase dimer molecules to reducing conditions to thereby reduce the butyrylcholinesterase dimer molecules to form a composition comprising butyrylcholinesterase monomers (para bridging pages 14-15).
Huang et al. further teach a PEGylated butyrylcholinesterase (PEG-BChE) comprising a butyrylcholinesterase (BChE) protein chemically linked to polyethylene glycol (PEG) (abstract) by a 
Huang et al. also teach a suitable ratio of activated PEG to BChE is about 80 to 1, which is found to produce a 1:1 ratio of PEG to BChE monomeric unit, with the product mostly dimers (thus, about 2 PEGs per dimer) (page 19, line 8-10), thus implying the reducing agent is removed (which reads on instant step (c)).
Huang et al. additionally teach PEG is Maleimide-coupling-PEG (mPEG-MAL) (page 24, line 26). 
Huang et al. further teach the PEG has a molecular weight of 5,000 to 500,000 Daltons (claim 32).
Huang et al. fail to teach the conjugate wherein the cysteine residue within the residue of the cholinesterase moiety corresponds to Cys66 of butyrylcholinesterase.
Rosendahl teaches an isolated PEGylated butyrylcholinesterase protein, comprising at least one polyethylene glycol attached to at least one amino acid of a butyryl cholinesterase protein, wherein a polyethylene glycol is attached to at least one lysine or cysteine residue in said butyrylcholinesterase protein (page 3, lines 17-18).
Rosendahl also teaches a polyethylene glycol is attached to at least one lysine or cysteine residue in said butyrylcholinesterase protein. For example, the cysteine residue can include, but is not limited to, Cys66 and Cys571 (page 3, line 17-19).
Rosendahl further teaches that BuChE contains 8 native cysteines, six of which form 3 disulfides (C65-C92, C252-C263, C400-C519) and two (C66, C571) that remain free (i.e. cysteine residues not involved in disulfide bonds) (all positions given are relative to SEQ ID NO: 1). These free cysteines are reasonable sites for thiol specific PEGylation (page 13 line 32-33, and page 24 line 1-2).

Rosendahl also teaches that butyrylcholinesterase can be covalently modified with one or more polymers, such as a polyethylene glycol (page 11, line 24-25).
Rosendahl further teaches the chemical coupling of one or more polymers, such as a polyethylene glycol (PEG) moiety, to a detoxifying enzyme such as BuChE (page 5, line 24-26).
Rosendahl additionally teaches PEG bears a maleimide group, and further teaches that BuChE cysteine muteins that retain in vitro activity are good candidates for screening studies using a cysteine-reactive 20 kDa PEG-maleimide (see Example 3, page 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to PEGylate Cys66 in the invention of Huang et al. and arrive at the instantly claimed invention because Rosendahl teaches the Cys66 is free and is a reasonable site for thiol specific PEGylation. 
With respect to claim 30, Huang et al. teach the contacting step is carried out at a pH from 4 to 11 (page 20, lines 5 and 17). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05). 
With respect to claim 44, the method obvious over the references is the same as the instantly claimed method, thus would necessarily result in a composition substantially free of unconjugated butyrylcholinesterase monomers.
With respect to claim 46, Huang et al. teach the PEG reagent is terminally capped with a methoxy group (i.e. an alkoxy) (page 25, lines 6-7).
With respect to claims 49-51 and 53, Huang et al. teach the PEG reagent has the following structure (page 27), wherein PEG has the structure: PEG-----(CH2CH2CH2COOH)n wherein n = 1 or 2 (page 27, lines 16-18).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Furthermore, Huang et al. teach that the activated PEG reagents can be linear PEG, such as mPEG-SPA, branched PEG, such as mPEG2-NHS, or forked PEG, such as mPEG-MAL2 (page 5, line 4-6). As evidenced by Bossard et al. mPEG2-NHS has the following structure (Example 1): 

    PNG
    media_image3.png
    344
    1149
    media_image3.png
    Greyscale

wherein n is an integer having a value of from 3 to 4000 ([0137]).
With respect to claim 52, Huang et al. teach the PEG has a molecular weight of 20 kilodaltons (claim 27).
With respect to claim 57, Huang et al. teach the reducing agents dithiothreitol or mercaptoethanol can be used (page 29, lines 1-2).
With respect to claims 58-59, Huang et al. teach purifying the PEG-BChE using ion-exchange chromatography (claim 42).
With respect to claim 61, Huang et al. teach the conjugation reaction time is from 10 minutes to 24 hours (page 20, lines 26-27).
With respect to claim 62-63, Huang et al. teach the PEG has a molecular weight of about 20 kilodaltons (claim 27).
.

Claims 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (WO 2008/019036) in view of Rosendahl (WO 2006/063055) as applied to claims 29-30, 44, 46, 49-53, 57-59 and 61-65 above, and further in view of Bossard et al. (US 2006/0036080).
The teachings of Huang et al. and Rosendahl have been discussed above.
Huang et al. and Rosendahl do not teach the polymeric reagent having the following structure:

    PNG
    media_image4.png
    74
    409
    media_image4.png
    Greyscale


	Bossard et al. teaches sixteen thiol specific polymeric reagents that can be used to make a conjugate comprising a GM-CSF moiety covalently attached to a PEG (see Table 3), including the following:

    PNG
    media_image5.png
    253
    1382
    media_image5.png
    Greyscale

wherein each (n) is independently an integer having a value of from 3 to 4000. 
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to use any of the thiol specific polymeric reagents taught by Bossard .

Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (WO 2008/019036) in view of Rosendahl (WO 2006/063055) as applied to claims 29-30, 44, 46, 49-53, 57-59 and 61-65 above, and further in view of Hsu et al. (Biochemical Pharmacology 70 (2005) 1320–1329) and Getz et al. (Analytical Biochemistry 273, 73–80 (1999)).
The teachings of Huang et al. and Rosendahl have been discussed above.
Huang et al. and Rosendahl do not teach a reducing buffer comprising cysteine.
Hsu et al. teach that N-acetyl-L-cysteine (NAC) is a cell permeable monothiol-reducing agent (abstract).
Getz et al. teach that mercaptoethanol (the reducing buffer used by Huang et al.) is a monothiol reductant (page 73, right column, 2nd para).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the monothiol reductant mercaptoethanol of Huang et al. for the monothiol reductant N-acetyl-L-cysteine of Hsu et al. because Getz et al. teach that mercaptoethanol (the reducing buffer used by Huang et al.) is a monothiol reductant, Hsu et al. teach that N-acetyl-L-cysteine (NAC) is a cell permeable monothiol-reducing agent, and further because it is obvious to substitute equivalents known for the same purpose.

(2) Response to Argument
Appellant argues that: 
“[i]t was unexpected to those of ordinary skill in the art to form a diconjugated (e.g. diPEGylated) dimer of butyrylcholinesterase at Cys66, based upon the accepted unavailability of this cysteine for modification as 

Appellant also argues that:
“[E]xamples 1A-1D, Example 2 and Example 3 of the present application describe the challenges of forming a diPEGylated dimer of BChE in which poly(ethylene glycol) is attached at Cys66 in each of the BChE monomers forming the dimer. Preparation of a diconjugated dimer as in the present method is not a trivial undertaking. Firstly, BChE exists in several forms in solution (see, e.g. paragraph [0067]). Indeed, even when employing conditions designed to favor formation of diPEGylated BChE dimer, monoPEGylated BChE was predominantly formed (see Example 3 of the present application). Thus, not only was the availability of Cys66 for attachment to a PEG moiety unexpected, a further hurdle in arriving at the presently claimed method was the need to develop an indirect method for forming significant amounts of the claimed diconjugated dimer”.
Appellant further argues that:
“[H]uang teaches that the tetrameric form of BChE is the most stable (page 11, lines 26-27) and does not describe a di-PEGylated conjugate having poly(ethylene glycol) attached at Cvs66 of native BChE. Although Huang describes administration of compositions of PROTEXIA™ and PEGylated PROTEXIA™ in rats and swine (see page 15), Huang does not provide details of the method of making the PEGylated material (not the reagent, purification, characterization, etc.) or the details of the resulting PEGylated material, (not the point of attachment, the linking chemistry, etc.). There is nothing in Huang to suggest that the composition was formed by the present method or even has the features of the composition formed by the present method. Nowhere does Huang describe covalent attachment of poly(ethylene glycol) at Cys66 to provide a diPEGylated BChE dimer using the method as presently claimed”.
Appellant additionally argues that: 
“[H]uang fails to provide ANY details of the method of making the PEGylated material (not the reagent, purification, characterization, etc.).
The Examiner also incorrectly looks to Huang for “implying the reducing agent is removed” (see Final Office Action pages 3-4). As shown above, Huang fails to show or suggest using a reducing step in a method of forming PEGylated BChE conjugates, and, therefore, the reference cannot imply that a reducing agent is removed. Without Huang teaching any details of making the PEGylated material, the Examiner incorrectly infers the discussion of ratio of activated PEG to BChE to teach removing reducing conditions (see paragraph bridging pages 3-4):
Huang et al. also teach a suitable ratio of activated PEG to BChE is about 80 to 1, which is found to produce a 1:1 ratio of PEG to BChE monomeric unit, with the product mostly dimers (thus, about 2 PEGs per dimer) (page 19, line 8-10), thus implying the reducing agent is removed (which reads on instant step (c)).
The Examiner incorrectly assumes that this teaching in Huang has anything to do with a method that involves subjecting a composition of BChE dimers to reducing conditions, conjugating a PEG to Cys66 of each of the BChE monomers, and removing the reducing conditions to form a composition as claimed. Huang teaches “The sites on proteins for such pegylation include: amine groups (both primary and secondary), thiol groups, and carboxyl groups.” (see page 11, lines 6-8). However, Huang teaches the PEG may be attached to any amino group of said BChE, “especially where said amino group is the N-terminal amino group of said BChE or said PEG is attached to a thiol group of said BChE, especially wherein said thiol group is on the N-terminal amino acid of said BChE...” (page 18, lines 30-34). Thus, the 
	Appellant also argues that:
“[T]he Examiner further looks to Rosendahl for teaching reduction with DTT, TCEP “or other disulfide disrupting agent, in order to expose the free cysteine for PEGylation and allow the PEGylation reaction to proceed efficiently (Example 3 at page 37).” (see Final Office Action page 9). However, this prophetic example describes “cysteine muteins must be partially reduced... in order to expose the free cysteine for PEGylation and allow the PEGylation reaction to proceed efficiently.” Importantly, “Excess DTT can be removed by dialysis...” before the reduced protein is reacted with the PEG reagent. As described, the resulting product would be a monomer, not a dimer as produced by the presently claimed method.

Bossard fails to provide any evidence or teaching of methods of preparing BChE conjugates. Instead, Bossard relates to describes conjugates of a GM-CSF moiety and one or more water-soluble polymers. Accordingly, Bossard fails to provide any teaching or guidance for a method of preparing a composition comprising diconjugated dimers compounds as presently claimed for BChE.

Accordingly, the combined teaching of Huang in view of Rosendahl as evidenced by or further in view of Bossard fails to show or suggest the claimed method as a whole.

Even if Huang in view of Rosendahl as evidenced by or further in view of Bossard taught each of the steps of the presently claimed method, which they don’t, one skilled in the art would not combine the teaching of these references along the lines of the claimed method with a reasonable expectation of success in preparing a composition comprising diconjugated butyrylcholinesterase dimers having a water-soluble polymer covalently attached at both of the Cys66 residues of the two monomer subunits comprising the butyrylcholinesterase dimer. As described in the present specification, see, e.g., paragraph [0169], it was unexpected to form a diconjugated (e.g. diPEGylated) dimer of butyrylcholinesterase at Cys66, based upon the reported unavailability of this cysteine for modification. Rosendahl describes that two of the native cysteines in BChE are “free” cysteines, that is not involved in disulfide bonding, (section beginning on page 13 at line 25), which the Examiner takes as reasonable sites for thiol-specific PEGylation (Final Office Action page 4). However, Lockridge (Lockridge, et al., Journal of Biological Chemistry, 262(27): 12945-12952, 1987) actually tried to covalently attach iodoacetic acid to Cys66 of human cholinesterase, albeit unsuccessfully. Thus, Lockridge teaches that although Cys66 of BChE is potentially free (meaning not disulfide-bonded), it also appears to be “buried” (or at the least unreactive) and therefore is not actually available for modification (see Abstract and page 12948)”.
Appellant further argues that:
“[T]he Examiner’s characterization of Huang over states what the reference actually teaches. Huang teaches “PEG can be attached to proteins at a variety of sites, including amino groups, such as those on lysine residues, or at the N-terminus, as well as thiol groups on cysteine, or other reactive groups on the protein surface (see page 3, lines 20-22). Thus, Huang teaches PEG can be attached to any reactive group on the protein surface, where the thiol group on cysteine is but one possible attachment site”.
Appellant additionally argues that:
“[T]omlinson teaches, at best, that Cys66 can be modified by the small molecule S-mercuric-N-dansylcysteine (SMNDC), which has a molecular weight of about 353 Daltons. Importantly, Tomlinson does not teach that Cys66 is freely available for all modifications (much less free for covalent attachment of the presently claimed polymer). That is, even if Tomlinson teaches SMDNC can modify Cys66, it does not change the result of Lockridge, who were not able to modify Cys66 using iodoacetic acid. Thus, one skilled in the art in possession of Lockridge and Tomlinson would understand at most that Cys66 may be able to be modified by the small molecule SMNDC but is not modified by the small molecule iodoacetic acid, thereby underscoring the unpredictable nature of Cys66 to modification. Accordingly, there can be no reasonable probability of success for modifications generally even in view of the teaching of Tomlinson. Even after the publication of Tomlinson in 1989, the art still considered 

Even if one skilled in the art considered modification of Cys66 with a small molecule (as in Tomlinson), the present claims require covalent attachment of a polyethylene glycol) reagent having a weight-average molecular weight in the range of 10,000 to about 85,000 Daltons. In contrast, even when Cys66 of butyrylcholinesterase was reported to be successfully modified with SMNDC (Tomlinson), such a modification involves a molecule of only around 353 Daltons. As has been pointed out above, paragraph [0169] of the instant specification teaches that Cys66 is “buried” within the secondary and tertiary structure of the protein. Conjugation of poly(ethylene glycol) reagents having a weight-average molecular weight of 10,000 to about 85,000 Daltons would be expected to present steric hindrance towards a buried cysteine such as Cys66. As such, the ability to conjugate with a poly(ethylene glycol) reagent having a weight-average molecular weight of 10,000 to about 85,000 Daltons at this location would be unexpected”.
Appellant’s arguments have been fully considered but they are not persuasive.
The reference of Huang teaches butyrylcholinesterase (BChE) attached to a polyethylene glycol (PEG) to increase BChE half-life. Although Huang does not specifically teach the PEG is attached to Cys66, Huang teaches that the PEG should be connected via a cysteine residue “[b]ecause there are fewer cysteines in BChE than there are side chain amino groups, greater control over location of the bound PEG can be achieved” (Huang at page 3 line 22; page 29, lines 15-17). 
The reference of Rosendhal teaches that two cysteine residues of BChE (i.e. Cys66 and Cys571) can be used to attach PEG (page 3, lines 17-19). 
The evidentiary reference of Tomlinson et al. (Biochemical & Biophysical Research Communications. 158(2): 503-507, 1989) published 2 years after Lockridge et al (1987), teaches that Cys66 is present in the free sulfhydril form in BChE. Thus, one of ordinary skill in the art at the time of the invention would have known that Cys66 was free and available for PEGylation (also taught by Rosendhal). 
Furthermore, the instant application teaches that butyrylcholinesterase is reduced prior to conjugation with PEG (para [0122]). Similarly, Rosendahl teaches reduction with dithiothreitol (DTT), Tris 
The skilled artisan would have followed the conditions taught in Rosendahl and would have arrived at the instantly claimed invention. The amount of di-PEGylated dimer conjugates would be inherently present because Huang teaches that “[a] suitable ratio of activated PEG to BChE is about 80 to 1, which is found to produce a 1:1 ratio of PEG to BChE monomeric unit, with the product mostly dimers (thus, about 2 PEGs per dimer” (page 20, lines 8-10). 
With respect to Appellant’s arguments regarding the reference of Salih, it is noted that said reference, referring to the studies carried out by Lockridge, states that “[t]he Cys-66 may be inaccessible or remote from the active site” (page 250, right column). In other words, Salih teaches that Cys-66 is either inaccessible, or remote from the active site. However, according to the more in depth studies of this particular residue by Tomlinson (discussed above), it is clear that Cys66 is present in the free sulfhydril form in BChE.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SERGIO COFFA/
                                                                                                                                                                                                        Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658  
                                                                                                                                                                                                      /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal